Citation Nr: 1829405	
Decision Date: 06/04/18    Archive Date: 06/27/18

DOCKET NO.  10-26 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for coronary artery disease, status post coronary bypass grafting with scar with coronary stenting with carotid stenosis.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter



ATTORNEY FOR THE BOARD

L. Htun, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to August 1973 and from May 1974 to January 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2016, the Veteran and his daughter testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  In May 2016, the Board remanded the case for further development and it now returns for further appellate consideration.

Following the issuance of the February 2017 supplemental statement of the case, the Veteran submitted additional evidence in August 2017 and waived Agency of Original Jurisdiction (AOJ) consideration of it in January 2018.  38 C.F.R. 
§ 20.1304(c).  Therefore, the Board may properly consider such newly received evidence.


FINDINGS OF FACT

1.  For the entire period, the Veteran's coronary artery disease, status post coronary bypass grafting with scar with coronary stenting with carotid stenosis, does not more nearly approximate more than one episode of acute congestive heart failure in the past year; a workload of greater than 3 metabolic equivalent (METs) but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with ejection fraction of 30 to 50 percent.

2.  For the entire appeal period, the Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for coronary artery disease, status post coronary bypass grafting with scar with coronary stenting with carotid stenosis, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7017 (2017).

2.  The criteria for the assignment of a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Further, neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Increased Rating Claim

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  All reasonable doubt will be resolved in the claimant's favor. 38 C.F.R. § 4.3.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In February 2009, the Veteran filed a claim for an increased rating for his coronary artery disease, status post coronary bypass grafting with scar with coronary stenting with carotid stenosis.  As such, the appeal period before the Board begins on February 25, 2009, the date VA received the Veteran's claim for an increased rating, plus the one-year look-back period.  Gatson v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  Such disability is evaluated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7107, pertinent to coronary bypass surgery.  

Diagnostic Code 7107 provides for a 100 percent rating for three months following hospital admission for surgery.  Thereafter, a 100 percent rating is assigned where there is chronic congestive heart failure, or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  A 60 percent rating is assigned where there is more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  A 30 percent rating is assigned where there is a workload of greater than five METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray.  

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).  

As relevant to the appeal period, the Veteran was assigned a 100 percent rating prior to November 1, 2008, a 30 percent rating as of such date, a temporary total rating as of February 9, 2009, as a result of undergoing a carotid endarterectomy, and a 30 percent rating as of April 1, 2009.  However, he alleges that a rating in excess of 30 percent during the periods where he was not in receipt of a 100 percent rating is warranted for his heart disability as such is more severe than as reflected by a 30 percent rating.  

To evaluate the current nature and severity of the Veteran's service-connected coronary artery disease, VA afforded him a VA examination in March 2008.  At such time, he complained of chest pain with or without exertion and shortness of breath.  X-rays revealed status post coronary artery bypass graft and moderate cardiac enlargement.  On examination, the examiner noted the presence of cardiomegaly, but found no evidence of congestive heart failure or cor pulmonale.  The Veteran also underwent an echocardiogram during the examination, which revealed left ventricular and atrial enlargement.  The examiner indicated that the Veteran had a normal left ventricular ejection fraction of 62 and an estimated MET level of 7.    

In a June 2008 letter, the Veteran's physician at the Hampton VA Medical Center (VAMC) noted that a PVL [periventricular lucency] study of the Veteran's carotid arteries revealed heavy plaque on the right bulb and proximal ICA [internal carotid artery] and antegrade bilateral vertebral arteries.  The Veteran's physician also noted that the Veteran developed shortness of breath, but no chest pain, after an exercise stress test in January 2006.  Additionally, the Veteran's physician indicated that ectopy and significant ST changes did not occur and that medical testing was negative for ischemic ST change.

Thereafter, the Veteran underwent a cardiology stress test in November 2008, during which he developed shortness of breath and fatigue and exhibited a rare premature atrial beat.  However, he did not exhibit significant ST changes during the stress test or signs of ischemic ST change.  The examining physician opined that the Veteran limited exercise tolerance was probably related to chronic obstructive pulmonary disease due to smoking and obesity. 

In January 2009, the Veteran underwent another VA examination.  At such time, the examiner noted the Veteran's history of coronary artery bypass grafting and coronary stenting in 1991.  The examiner also noted that a January 2009 echocardiogram revealed an unremarkable left ventricle and top-normal right ventricle.  The Veteran's ejection fraction was 55 percent.  On examination, the examiner noted that the Veteran reported chest pain with strenuous activity and exhibited slightly labored breathing.  There was no congestive heart failure.  A February 2009 addendum note indicates that a cardiologist assessed the Veteran's MET level at 7.

VA afforded the Veteran another VA examination in April 2009.  During the examination, the Veteran reported experiencing angina, shortness of breath, dizziness, and fatigue, as a result of his heart condition, but no syncope.  The Veteran indicated that such symptoms occurred intermittently, approximately once a month, with each occurrence lasting until he received nitroglycerine.  The Veteran reported having 12 attacks within the past year.  He also indicated he had limited ability to perform daily functions during flare-ups of his condition.  On examination, the examiner diagnosed the Veteran with coronary artery disease, status post coronary artery bypass grafting and coronary stenting with carotid stenosis with scars.  Diagnostic testing revealed noted normal left ventricular ejection fraction of 55 percent and a METs level between 5 to 7.    

The Veteran also underwent a chemical (persantine) stress test and electrocardiogram in April 2009 to evaluate the etiology of his reported chest pain.  However, records from the Richmond VAMC indicate that the electrocardiogram during persantine infusion was negative for ischemia. In April 2009, the Veteran also underwent a transthoracic echocardiogram report, which revealed normal left ventricular ejection fraction and mild elevated aortic outflow velocities consistent with aortic sclerosis.

In January 2016, the Veteran and his daughter testified at a Board hearing.  At such time, the Veteran reported having to take nitroglycerine to relieve his symptoms.  He reported a fear of dying while performing strenuous activities.  Additionally, the Veteran's daughter corroborated the Veteran's statements regarding his symptomatology.  She also noted that the Veteran became tired easily and had chest pains, which limited his ability to perform daily functional activities.

The Veteran underwent a cardiac echocardiogram in January 2016, which revealed the presence of an abnormal aortic value that appeared to be calcified and mildly restricted.  His left ventricular ejection fraction was estimated at 70 percent.

Pursuant to the Board's May 2016 remand, the Veteran underwent another VA examination in August 2016.  At such time, the examiner did not find evidence of ischemic heart disease or congestive heart failure.  Diagnostic testing revealed an ejection fraction of 57 percent and an interview-based METs level greater than 5 to 7.  

Based on a review of the evidence of record, the Board finds that the Veteran's coronary artery disease results in a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, and angina, but without evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray.  Such symptoms are consistent with the currently assigned 30 percent rating under Diagnostic Code 7017.

There is, however, no showing or report of acute congestive heart failure in the past year or a workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent to warrant a 60 percent rating.  There is also no evidence that the Veteran's coronary heart disease manifested chronic congestive heart failure or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  Thus, a 100 percent rating is not warranted.

While the Board acknowledges that the Veteran and his daughter are competent to report on the presence of certain symptoms, the Board finds that they are not competent to provide an opinion as to the severity of the Veteran's condition, to include assessing his METs level or indicating whether he has left ventricular dysfunction at a specific ejection fraction, as such findings are not capable of lay observation and are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Here, there is no suggestion that either the Veteran or his daughter have any relevant medical training or education.  Therefore, as they do not have the appropriate medical training and expertise to competently assess the severity of his service-connected coronary artery disease, their lay assertions have no probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although a claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

The Board has also considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected coronary artery disease; however, the Board finds that his symptomatology has been stable throughout the appeal period where a 100 percent rating has not been assigned. Therefore, assigning staged ratings for such disability is not warranted.

Further, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2016) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7.

III.  TDIU Claim

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  Rating boards should submit to the Director of Compensation Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following shall be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  Id.

Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating. 38 C.F.R. § 4.19. There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a non-service-connected disability. 38 C.F.R. §§ 3.340, 3.341, 4.16.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances." Rice v. Shinseki, 22 Vet. App.447, 452 (2009). Therefore, when adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history. Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran is currently service-connected the following conditions: 1) coronary artery disease, status post coronary artery bypass grafting and coronary stenting with carotid stenosis with scar; 2) scar, status post right sided endarterectomy associated with coronary artery disease, status post coronary artery bypass grafting and coronary stenting with carotid stenosis with scar; 3) hypertension; and 4) kidney stones.  As all of the Veteran's service-connected conditions, with the exception of the kidney stones, are referable to his cardiovascular system, the Board will consider such conditions as a single disability.  Therefore, the schedular requirements for a TDIU have been met since April 1, 2009, the date when the Veteran had a single disability ratable at 60 percent or more.  However, for the appeal period prior to such date, if it is determined that the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected disabilities, the case may be referred to the Director, Compensation Service, for consideration of a TDIU on an extra-schedular basis.  38 C.F.R. § 4.16(b).

The question that remains, then, is whether the Veteran's service-connected disabilities preclude him from being able to secure and follow.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose, supra.

At the Veteran's January 2016 Board hearing, he indicated he last worked as a cab driver in 1994.  He testified that other people were afraid to ride in his vehicle due to his heart condition.  As such, the Veteran alleged that he was unable to secure and follow substantially gainful employment as a cab driver.  

Thereafter, the Veteran filed an application for a TDIU in July 2016.  At such time, he indicated that he had a high school level education and a commercial driver's license.  He reported that he worked until June 1995 as a cab driver and then worked as a delivery driver for a food company until August 1997. 

In August 2016, a VA examiner opined that the Veteran would be unable to obtain and maintain a job that requires strenuous activity due to weakness, easy fatigability, and occasional chest pain and angina; however, he would be able and maintain any desk job that does not require prolonged walking, climbing, and standing (e.g., insurance adjuster, procurement, inventory/sales, or any job that requires mainly desk work like computer work and more). 

Thereafter, in September 2017, the Veteran submitted a letter from his physician at the Hampton VAMC.  In the letter, the Veteran's physician indicated that the Veteran had multiple medical problems, to include advanced arterial disease with coronary artery disease with coronary artery stents and bypass graft in 1991, carotid artery disease status post-surgery times two, diabetes mellitus type 2, obstructive sleep apnea, hypertension, gastroesophageal reflux disease, and probable chronic obstructive pulmonary disease.  The physician noted that the Veteran gets short of breath with activity and has intermittent chest pains.  He further noted that the Veteran lived a sedentary lifestyle and has difficulties doing physical activities.  Therefore, he concluded that, given the Veteran's overall medical condition, he was not able to be gainfully employed. 

After a careful review of the record, the Board finds that the Veteran is not entitled to a TDIU.  In this regard, the Board finds that the August 2016 VA examiner's opinion concerning the functional effect of the Veteran's service-connected disabilities on his ordinary activities, to include employment, is entitled to great probative weight.  The Court and the Federal Circuit have held that medical examiners are responsible for providing a full description of the effects of disability upon a person's ordinary activity.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  In the instant case, the August 2016 VA examiner conducted an interview with the Veteran, reviewed the Veteran's relevant history, and administered an appropriate examination.  Additionally, the opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Furthermore, the August 2016 VA examiner offered cleared conclusions with supporting data, as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Furthermore, such opinion is consistent with the limitations of the Veteran's service-connected disabilities as noted by prior VA examinations conducted throughout the appeal period.  Specifically, in March 2008, the examiner noted that, while the Veteran had chest pain and shortness of breath due to his coronary artery disease, he was asymptomatic in regard to his carotid artery and hypertension as the latter condition only required medication.  In January 2009, the VA examiner found that the Veteran's service-connected heart disabilities resulted in mild to moderate effects on chores, shopping, recreation, feeding, and traveling, with moderate to severe effects on exercise and sports.  In April 2009, the examiner noted that the Veteran self-reported a limited ability to exercise due to angina, shortness of breath, and dizziness, and concluded that, in regard to the effect his heart disability had on his usual occupation, such resulted in significant limitation to physical activity due to angina and shortness of breath.  Likewise, the August 2016 VA examiner found that the Veteran's heart disability would render it difficulty to do any strenuous activities, to include heavy lifting, climbing stairs, and any strenuous physical exertion; however, his scar and hypertension had no functional impact on his ability to work.  Further, there is no indication that the Veteran has experienced a reoccurrence of his kidney stones. 

Consequently, the Board assigns great probative value to the August 2016 VA examiner's opinion regarding the limitations associated with the Veteran's service-connected disabilities, to include the impact that such have on his ability to secure and follow gainful employment.

Further, while the Veteran's physician indicated that the Veteran would be unable to be gainfully employed due to his overall medical condition, such opinion was based on the totality of the impact of the Veteran's service-connected and nonservice-connected disabilities.  Specifically, in reaching such conclusion, the Veteran's physician considered his nonservice-connected diabetes mellitus type 2, obstructive sleep apnea, gastroesophageal reflux disease, and probable chronic obstructive pulmonary disease in rendering such opinion.  38 C.F.R. §§ 3.341, 4.19; See Van Hoose, supra.  Therefore, the Board finds that such opinion does not support the Veteran's claim that his service-connected disabilities alone render him unable to secure or follow a substantially gainful occupation. 

Finally, while the Veteran is competent to provide testimony pertaining to the limitations imposed by his service-connected disabilities, the competent medical evidence offering detailed specific findings pertinent to the criteria governing the award of a TDIU is the most probative evidence with regard to evaluating the impact of the Veteran's service-connected disabilities on his employability.  As such, while the Board accepts the Veteran's statements with regard to matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and the impact of the service-connected disabilities on the Veteran's employability.

In sum, the evidence does not show that the Veteran is incapable of performing the physical and mental acts required by employment due solely to his service-connected disabilities.  A TDIU is limited to consideration of service-connected disabilities; however, in this instance, the Board finds that the Veteran is not precluded from sedentary employment.  In this regard, the Board is cognizant that the Veteran only has a high school education and spent most of his post-service professional career as a driver; however, there are sedentary jobs in the transportation industry, to include taking delivery orders or reservations, or being a dispatcher.  Therefore, the Board finds that the Veteran is not entitled to a TDIU.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

	

ORDER

A rating in excess of 30 percent for coronary artery disease, status post coronary bypass grafting with scar with coronary stenting with carotid stenosis, is denied.

A TDIU is denied.



__________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


